         Case 2:18-cv-00284-CMR Document 79 Filed 02/21/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________________
                                                             :
IN RE: GENERIC PHARMACEUTICALS PRICING                       : MDL 2724
ANTITRUST LITIGATION                                         : 16-MD-2724
                                                             :
                                                             :
THIS DOCUMENT RELATES TO:                                    :
                                                             :
Humana Inc. v. Actavis Elizabeth, LLC, et al.                : 18-cv-3299
                                                             :
Marion Diagnostic Center, LLC, et al. v. McKesson Corp., :     18-cv-4137
et al.                                                       :
                                                             :
In re: State Attorneys General Litigation                    : 17-cv-3768
                                                             :
Ahold USA Inc., et al. v. Actavis Holdco U.S., Inc., et al. :  18-cv-2641
                                                             :
The Kroger Co., et al. v. Actavis Holdco U.S., Inc., et al., : 18-cv-284
                                                             :
West Val Pharmacy, et al. v. Actavis Holdco U.S., Inc.,      : 18-cv-2533
et al.                                                       :
                                                             :
1199SEIU National Benefit Fund, et al. v. Actavis Holdco :     18-cv-2401
U.S., Inc., et al.                                           :
                                                             :
________________________________________________:

              DEFENDANT GLENMARK PHARMACEUTICALS INC.,
             USA’S INDIVIDUAL MOTION TO DISMISS PLAINTIFFS’
           SHERMAN ACT CLAIMS IN THE MULTI-DRUG COMPLAINTS

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), and for the reasons set forth in the

accompanying Memorandum of Law, Defendants’ Joint Motion to Dismiss Plaintiffs’

Overarching Conspiracy Claims, and Defendants’ Joint Motion to Dismiss State Plaintiffs’

Federal Law Claims for Failure to State a Claim, Defendant Glenmark Pharmaceuticals Inc.,

USA (“Glenmark”), by and through its undersigned counsel, respectfully moves this Court to
         Case 2:18-cv-00284-CMR Document 79 Filed 02/21/19 Page 2 of 3




dismiss the following overarching and individual Sherman Act claims asserted in Plaintiffs’

Multi-Drug Complaints:1

       DPP ACAC, Count 1 (overarching Sherman Act, Sections 1 and 3 claim);

       EPP CAC, Count 1 (overarching Sherman Act, Sections 1 and 3 claim);

       IRP ACAC, Count 1 (overarching Sherman Act, Sections 1 and 3 claim);

       Kroger AC, Count 1 (overarching Sherman Act, Section 1 claim);

       Kroger AC, Count 15 (individual Sherman Act, Section 1 claim (Fosinopril-HCTZ));

       Kroger AC, Count 27 (individual Sherman Act, Section 1 claim (Pravastatin));

       Marion AC, Count 1 (overarching Sherman Act, Section 1 claim);

       Humana AC, Count 106 (overarching Sherman Act, Section 1 claim);

       Humana AC, Count 110 (overarching Clayton Act, Section 16 claim for violations of
        Sherman Act, Sections 1 and 2); and

       States’ CAC, Counts 1-5, 7-18 (overarching Sherman Act, Section 1 claims (Nimodipine,
        Zoledronic Acid, Meprobamate, Doxycycline DR, Doxycycline Mono, Acetazolamide,
        Fosinopril-HCTZ, Glipizide-Metformin, Glyburide, Glyburide-Metformin, Leflunomide,
        Nystatin, Paromomycin, Theophylline, and Verapamil)).

        Pursuant to Rule 7.1(f) of the Local Rules of Civil Procedure, Glenmark requests oral

argument with respect to this motion.




1
 The Multi-Drug Complaints are: Direct Purchaser Plaintiffs’ Amended Class Action Compl.,
No. 18-cv-2641, Dkt. No. 12 (“DPP ACAC”); End Payer Class Action Compl., No. 18-cv-2401,
Dkt. No. 2 (“EPP CAC”); Indirect Reseller Plaintiffs’ Amended Class Action Compl., No. 18-
cv-2533, Dkt. No. 4 (“IRP ACAC”); The Kroger Plaintiffs’ Amended Compl., No. 18-cv-284,
Dkt. No. 36 (“Kroger AC”); The Marion Plaintiffs’ First Amended Compl., No. 18-cv-4137,
Dkt. No. 23 (“Marion AC”); Humana, Inc.’s Amended Compl., No. 18-cv-3299, Dkt. No. 30
(“Humana AC”); and Plaintiff States’ Consolidated Amended Compl., No. 17-cv-3768, Dkt. No.
15 (“States’ CAC”).
                                                2
        Case 2:18-cv-00284-CMR Document 79 Filed 02/21/19 Page 3 of 3




Dated: February 21, 2019

                                          Respectfully submitted,

                                          MORGAN, LEWIS & BOCKIUS LLP



                                          /s/ Steven A. Reed
                                          Steven A. Reed
                                          R. Brendan Fee
                                          Melina R. DiMattio
                                          1701 Market Street
                                          Philadelphia, PA 19103
                                          Telephone: +1.215.963.5000
                                          Facsimile: +1.215.963.5001
                                          steve.reed@morganlewis.com
                                          brendan.fee@morganlewis.com
                                          melina.dimattio@morganlewis


                                          Andrew S. Wellin
                                          101 Park Avenue
                                          New York, NY 10178
                                          Telephone: +1.212.309.6154
                                          Facsimile: +1.212.309.6001
                                          andrew.wellin@morganlewis.com

                                          Attorneys for Defendant
                                          Glenmark Pharmaceuticals Inc., USA




                                      3
